DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/783,908 of GOLDFAIN et al. for “REDUCING ILLNESSES AND INFECTIONS CAUSED BY INEFFECTIVE CLEANING BY TRACKING AND CONTROLLING CLEANING EFFICACY” filed on February 06, 2020 has been examined.
	
Drawings
Replacement Drawings Figures 1-17D submitted on April 10, 2020 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 06, 2020 and July 16, 2020 is being considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/783,925. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims 1-23 anticipate the claimed limitations of claims 1-24 of the instant application, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 15/715,100:
Application No. 16/783,925:

Claim 1:  A method of reducing illnesses and infections caused by ineffective cleaning through tracked cleaning efficacy, the method comprising: detecting, by a wearable computing device that is worn by an individual performing cleaning on a plurality of target surfaces, movement associated with the wearable device during a cleaning event; determining, based on the 

Claim 16: A wearable computing device comprising: at least one sensor configured to detect movement associated with the wearable computing device; at least one processor; and a memory comprising instructions that, when executed, cause the at least one processor to: receive, from the at least 

Claim 22: A method of establishing a customer-specific system for tracking cleaning efficacy, the method comprising: performing, by an individual wearing a wearable computing device, a cleaning 

Claim 1: A method of controlling cleaning effectiveness comprising: detecting, by a wearable computing device that is worn by an individual performing cleaning on a target surface, movement associated with the wearable device during a cleaning event; determining, based on the movement associated with the wearable computing device, a quality of cleaning for the target surface by at least 






Claim 11: A wearable computing device comprising: at least one sensor configured to detect movement associated with the wearable computing device; at least one processor; and a memory comprising instructions that, when executed, cause the at least one processor to: receive, from the at least 



Claim 17: A method of total hygiene management comprising: determining, based on movement of a wearable computing device, at least one feature of movement that indicates a wearer of the 


In view of the above, since the subject matters recited in the 1-24 of the instant application is fully disclosed in and covered by claims 1-23 of copending Application No. 16/783,925, allowing the 1-24 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-14 and 16-23 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by the Prior Art of TAVORI et al. (U.S. Publication No. 2018/0357886 A1) hereinafter “Tavori”.
As to claim 1, Tavori discloses a method of reducing illnesses and infections caused by ineffective cleaning through tracked cleaning efficacy (devices, systems and methods...monitoring the performance and the quality of a hand hygiene procedure and providing real time corrective guidance to the health care worker procedures and practice related to hospital infection control, described in Paragraphs 0001; It is an intention of the present invention to improve compliance, quality of care and reduce the risks of acquiring infections by the patients or HCW, described in Paragraph 0035), the method comprising: detecting, by a wearable computing device (smart-wrist-wearable device 300, shown in Figure 4, or Personal-Communication Monitoring Badge 200, shown in Figure 5) that is worn by an individual performing cleaning on a plurality of target surfaces, movement associated with the wearable device during a cleaning event (hand motion detection will be done by using smart-wrist-wearable, device 300 that contains an accelerometer gyroscope and additional sensors, described in Paragraph 0180; cleaning of surfaces, described in Paragraph 0175; 200 includes at least one imaging sensor 220, described in Paragraph 0154); determining, based on the movement associated with the wearable computing device, whether the individual has performed a cleaning operation on each of the plurality of target surfaces by at least comparing movement data generated by the wearable device (infection-control-practices-monitoring system 100 identifies that the cleaning/disinfection process was performed correctly, from point of view hand motions, that is in the correct manner and direction (detected by the hand motion monitoring), described in Paragraph 0178) with reference movement data associated with cleaning of each of the plurality of target surfaces (hand motions are compared to the correct manner and direction...required standard), described in Paragraph 0178; comparted to recommended process), described in Paragraph 0180); responsive to determining that the individual has not performed the cleaning operation on at least one of the plurality of target surfaces, performing, by the wearable computing device, an operation (if an improper hand motion is detected...infection-control-practices-monitoring system 100 provides a warning indication, described in Paragraph 0182).
As to claim 2, Tavori’s disclosure as set forth above in claim 1, further Tavori discloses the method further comprising, responsive to determining that the cleaning operation has been performed on each of the plurality of target surfaces, storing cleaning validation information associated with the plurality of target surfaces and a time of the cleaning event (monitoring data and results are sent to the hospital server DB 152 for performance data collection and analysis, described in Paragraphs 0178 and 0218).
As to claim 3, Tavori’s disclosure as set forth above in claim 1, further Tavori discloses wherein performing the operation comprises issuing one of an audible, a visual or auditory signal, described in Paragraph 0218).
As to claim 4, Tavori’s disclosure as set forth above in claim 1, further Tavori discloses wherein performing the operation comprises issuing a user alert indicating that the individual has not performed the cleaning operation on at least one of the plurality of target surfaces (visual or auditory signal that the procedure was not performed correctly, described in Paragraph 0218).
As to claim 5, Tavori’s disclosure as set forth above in claim 4, further Tavori discloses wherein issuing the user alert comprises outputting, by the wearable computing device, information identifying one of the plurality of target surfaces that the user has not performed the cleaning operation on (described in Paragraph 0218).
As to claim 8, Tavori’s disclosure as set forth above in claim 1, further Tavori discloses the method further comprising receiving, by the wearable computing device, an indication from the individual performing cleaning that there has been a deviation from a planned cleaning protocol during the cleaning event (indicates procedure done incorrectly, described in Paragraph 0218).
As to claim 9, Tavori’s disclosure as set forth above in claim 1, further Tavori discloses wherein: detecting movement associated with the wearable computing device comprises receiving, from at least one sensor of the wearable computing device, movement data (motion detection, described in Paragraph 0195), and determining whether the individual performing cleaning has performed the cleaning operation on each of the plurality of target surfaces (indicates procedure done incorrectly, described in Paragraph 0218) comprises: determining at least one signal feature (e.g. hand motion and wipe counts) for the movement data, and comparing the at least one signal feature for the movement data to reference signal feature data associated with cleaning of each of the plurality of target surfaces (compare hand motions to general reference DB, described in Paragraph 0519).
As to claim 10, Tavori’s disclosure as set forth above in claim 1, further Tavori discloses the method further comprising: determining, based on the movement associated with the wearable computing device, a surface cleaning order in which the cleaning operation was performed on each of the plurality of target surfaces (determines if the motions were performed in order or not, described in Paragraph 0520); comparing the surface cleaning order to a target order in which the plurality of target surfaces are expected to be cleaned; and responsive to determining that the individual has not performed the cleaning operation on the plurality of target surfaces in the target order, at least one of: issuing, by the wearable computing device, a user alert (Infection-control-practices-training system 1500 determines if the HCW performed the hand motion task correctly. If not passed, the HCW may try again (go to step 1630) n more times, for example 2 more times...informs user has failed allows to try again, described in Paragraph 0522); and storing cleaning order information associated with the cleaning event (certify & store to HCW Personal file, described in Paragraph 0526).
As to claim 11, Tavori’s disclosure as set forth above in claim 1, further Tavori discloses the method further comprising determining, based on the movement associated with the wearable computing device, a quality of cleaning for each of the plurality of target surfaces on which the individual has performed the cleaning operation (infection-control-practices-monitoring system 100 identifies that the cleaning/disinfection process was performed correctly, from point of view hand motions, that is in the correct manner and direction (detected by the hand motion monitoring, described in Paragraph 0178).
As to claim 12, Tavori’s disclosure as set forth above in claim 11, further Tavori discloses wherein determining the quality of cleaning for each of the plurality of target surfaces on which the individual has performed the cleaning operation (motions analyzed in real time, described in Paragraphs 0178 and 0218) comprises  determining a duration of cleaning for each of the plurality of target surfaces on which the individual has performed the cleaning operation (motions analyzed in real time, described in Paragraphs 0178 and 0218).
As to claim 13, Tavori’s disclosure as set forth above in claim 11, further Tavori discloses wherein determining the quality of cleaning for each of the plurality of target surfaces on which the individual has performed the cleaning operation (motions analyzed in real time, described in Paragraphs 0178 and 0218) comprises determining the quality of cleaning for each of the plurality of target surfaces on which the individual has performed the cleaning operation (hand motion detection will be done by using smart-wrist-wearable, device 300 that contains an accelerometer gyroscope and additional sensors, described in Paragraph 0180; cleaning of surfaces, described in Paragraph 0175; 200 includes at least one imaging sensor 220, described in Paragraph 0154) by at least: associating different portions of the movement data received during the cleaning operation with a particular one of each of the plurality of target surfaces on which the individual has performed the cleaning operation (compare hand motions to general reference DB, described in Paragraph 0519), determining at least one signal e.g. a duration time of cleaning) indicative of the quality of cleaning for each associated different portion of the movement data corresponding to the particular one of each of the plurality of target surfaces on which the individual has performed the cleaning operation (motions analyzed in real time, described in Paragraphs 0178 and 0218), and comparing the at least one signal feature indicative of the quality of cleaning for each associated different portion of movement data to reference signal feature data associated with cleaning quality (if time duration was shorter than recommended...the process is considered as a failure, described in Paragraph 0165).
As to claim 14, Tavori’s disclosure as set forth above in claim 1, further Tavori discloses the method further comprising: wirelessly transmitting movement data (the communication means 350 are selected from a group including RF, BT and Wi-Fi, described in Paragraphs 0155 and 0161) generated by the wearable computing device (300, shown in Figure 4) to one or more remote computing devices (100, shown in Figure 4), determining, at the one or more remote computing devices, whether the individual has performed the cleaning operation on each of the plurality of target surfaces, wirelessly transmitting from the one or more remote computing devices to the wearable computing device data indicating that the individual has not performed the cleaning operation on at least one of the plurality of target surfaces (described in Paragraphs 0155 and 0161), and responsive to the wearable computing device receiving the data indicating that the individual has not performed the cleaning operation on at least one of the plurality of target surfaces, performing, by the wearable computing device, the operation (infection-control- practices-monitoring system 100 turns ON red light on 260r the PCMB (Personal-Communication-Monitoring-Badge) device 200 to warn the HCW and patient, described in Paragraph 0326).
As to claim 16, Tavori discloses a wearable computing device (300, 200, shown in Figures 4 and 5) comprising: at least one sensor (300 contains an accelerometer gyroscope and additional sensors; imaging sensor 220 shown in Figure 5 and described in Paragraphs 0156 and 0180) configured to detect movement associated with the wearable computing device (hand motion detection will be done by using smart-wrist- wearable, device 300 that contains an accelerometer gyroscope and additional sensors, described in Paragraph 0180); at least one processor (300 is a smart-wrist-wearable device 300 with sensors and collects and analyzes motion data using an algorithm, which would require a processor and memory, described in Paragraph 0255; personal-communication-monitoring-badge (PCMB device having a processing unit, described in Paragraph 0056; PCMB device 200 may include tablets, laptops and smart phones, which use a processor and memory, described in Paragraph 0153); and a memory (data logging module 280,  shown in Figure 5 and described in Paragraphs 0154 and 0255) comprising instructions that, when executed, cause the at least one processor to: receive, from the at least one sensor, movement data for the wearable computing device while an individual wearing the wearable computing device performs a cleaning operation on a plurality of target surfaces during a cleaning event (hand motion detection will be done by using smart-wrist-wearable, device 300 that contains an accelerometer gyroscope and additional sensors, described in Paragraph 0180; cleaning of surfaces, described in Paragraph 0175); determine, based on the movement data, whether the individual has performed the cleaning operation on each of the goggle communicates with PCMB device 200, to have the images and motions analyzed in real time...infection-control-practices-monitoring system 100 identifies that the cleaning/disinfection process was performed correctly, from point of view hand motions, that is in the correct manner and direction (detected by the hand motion monitoring), described in Paragraph 0178); responsive to determining that the individual has not performed the cleaning operation on at least one of the plurality of target surfaces, perform an operation (if an improper hand motion is detected...infection-control-practices-monitoring system 100 provides a warning indication, described in Paragraph 0182).
As to claim 17, Tavori’s disclosure as set forth above in claim 16, further Tavori discloses wherein the instructions, when executed, cause the at least one processor to store cleaning validation information associated with the plurality of target surfaces and a time of the cleaning event (monitoring data and results are sent to the hospital server DB 152 for performance data collection and analysis, described in Paragraphs 0178 and 0218).
As to claim 18, Tavori’s disclosure as set forth above in claim 16, further Tavori discloses wherein the instructions, when executed, cause the at least one processor to perform the operation by at least issuing one of an audible, a tactile, and a visual alert via the wearable computing device (visual or auditory signal that the procedure was not performed correctly, described in Paragraph 0218).
As to claim 19, Tavori’s disclosure as set forth above in claim 16, further Tavori discloses wherein the instructions, when executed, cause the at least one processor to perform the operation by at least issuing a user alert indicating that the individual has not performed the cleaning operation on at least one of the plurality of target surfaces (visual or auditory signal that the procedure was not performed correctly, described in Paragraph 0218).
As to claim 20, Tavori’s disclosure as set forth above in claim 16, further Tavori discloses wherein the instructions, when executed, cause the at least one processor to: determine, based on the movement data, a surface cleaning order in which the cleaning operation was performed on each of the plurality of target surfaces (determines if the motions were performed in order or not, described in Paragraph 0520); compare the surface cleaning order to a target order in which the plurality of target surfaces are expected to be cleaned; responsive to determining that the individual has not performed the cleaning operation on the plurality of target surfaces in the target order, at least one of: issue, by the wearable computing device, a user alert (Infection-control-practices-training system 1500 determines if the HCW performed the hand motion task correctly. If not passed, the HCW may try again (go to step 1630) n more times, for example 2 more times...informs user has failed allows to try again, described in Paragraph 0522); and store cleaning order information associated with the cleaning event in the memory (certify & store to HCW Personal file, described in Paragraph 0526).
As to claim 21, Tavori’s disclosure as set forth above in claim 16, further Tavori discloses  wherein the instructions, when executed, cause the at least one processor to determine, based on the movement data, a quality of cleaning for each of the plurality of goggle communicates with PCMB device 200, to have the images and motions analyzed in real time...infection-control-practices-monitoring system 100 identifies that the cleaning/disinfection process was performed correctly, from point of view hand motions, that is in the correct manner and direction (detected by the hand motion monitoring), described in Paragraph 0178; cleaning of surfaces, described in Paragraph 0175; hand motion detection will be done by using smart-wrist-wearable, device 300 that contains an accelerometer gyroscope and additional sensors, described in Paragraph 0180).
As to claim 22, Tavori discloses a method of establishing a customer-specific system for tracking cleaning efficacy (devices, systems and methods...monitoring the performance and the quality of a hand hygiene procedure and providing real time corrective guidance to the health care worker procedures and practice related to hospital infection control, described in Paragraphs 0001; It is an intention of the present invention to improve compliance, quality of care and reduce the risks of acquiring infections by the patients or HCW, described in Paragraphs 0035 and 0519), the method comprising: performing, by an individual wearing a wearable computing device (smart-wrist-wearable device 300, shown in Figure 4, or Personal-Communication Monitoring Badge 200, shown in Figure 5), a cleaning operation on each of a plurality of target surfaces, the plurality of target surfaces being selected as target surfaces of which cleaning is desired to be tracked in connection with subsequent cleaning events (hand motion detection will be done by using smart-wrist-wearable, device 300 that contains an accelerometer gyroscope and additional sensors, described in Paragraph 0180; cleaning of surfaces, described in Paragraph 0175; 200 includes at least one imaging sensor 220, described in Paragraph 0154); generating, by the wearable computing device, movement data associated with movement of the wearable device during the cleaning operation performed on each of a plurality of target surfaces (infection-control-practices-monitoring system 100 identifies that the cleaning/disinfection process was performed correctly, from point of view hand motions, that is in the correct manner and direction (detected by the hand motion monitoring, described in Paragraph 0178); associating different portions of the movement data generated during the cleaning operation with a particular one of each of the plurality of target surfaces on which the individual has performed the cleaning operation (Infection-control-practices-monitoring system 100 starts Hand motion detection and wipes count, described in Paragraph 0195; infection-control-practices-monitoring system 100 determined if all of the target surface was covered but no n wipes were changed, described in Paragraph 0208; HCW selects a training module: Hand hygiene training, gloving training, isolation training or environment care, described in Paragraph 0507); determining, for each of the plurality of different target surfaces, reference data indicative of the cleaning operation being performed from the associated different portion of movement data for each of the plurality of different target surfaces (compare hand motions to general reference DB, described in Paragraphs 0507 and 0519); storing the reference data for each of the plurality of different target surfaces for use in connection with subsequent cleaning events (monitoring data and results are sent to the hospital server DB 152 for performance data collection and analysis, described in Paragraphs 0178 and 0218; certify & store to HCW Personal file, described in Paragraph 0526).
As to claim 23, Tavori’s disclosure as set forth above in claim 22, further Tavori discloses wherein determining reference signal data comprises: determining at least one signal feature for each associated different portion of movement data indicative of the cleaning operation being performed on the particular one of the plurality of target surfaces corresponding to the associated different portion of movement data (sensors within the smart-wrist-wearable device 300 start detecting the set of hand motions performed by the HCW during the HH, described in Paragraph 0164; analyzing module, used to analyze the hand motions is based on the set of motions required by the WHO to be performed during the 2 different HH procedures. If the HH process was not done according to the recommended set of motions, or the time duration was shorter than recommended or the used volume of HH solution was less than required, the process is considered as a failure, the HCW is given an indication signal to perform the HH process again, the indicator red led light 260r stays ON, described in Paragraph 0165; compare hand motions to general reference DB, described in Paragraph 0519).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of TAVORI et al. (U.S. Publication No. 2018/0357886 A1) hereinafter “Tavori” in view of the Prior Art of FINISON et al. (U.S. Publication No. 2017/0227530 A1) hereinafter “Finison”.
As to claim 6, Tavori’s disclosure as set forth above in claim 1, but Tavori does not expressly disclose wherein the plurality of target surfaces include floor surfaces and non-floor surfaces.
Finison discloses a method for testing plurality of target surfaces (surfaces can be tested, described in Paragraph 0041) including plurality of target surfaces include floor surfaces and non-floor surfaces (Examples of surfaces, structures, and devices in food service facilities include countertops, tables, shelves, trays, cutting boards, containers, coolers, refrigerators, freezers, cooking surfaces, display areas and cases, slaughter and clean-up areas, sinks and surrounding areas, equipment, such as cutters, mixers, tanks, extruders, conveyors, heaters, dryers, ovens, and the like, floors, drains, wall tile, etc., described in Paragraph 0039).
Thus, given the system/device of Tavori and having the teaching of Finison disclosing various types of target surfaces, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tavori by incorporating the target surfaces taught by Finison’s disclosure in order to provide a more effective and efficient method for removing soils and providing helpful procedures, as suggested by Finison (Paragraph 0004).
As to claim 15, Tavori’s disclosure as set forth above in claim 1, but Tavori does not expressly disclose wherein the plurality of target surfaces are located in: a healthcare facility, and the healthcare facility exhibits a reduced number of healthcare-associated infections after implementing the method as compared to before implementing the method; or a facility in which food is processed, and the facility in which food is processed exhibits a reduced number of foodborne illnesses associated with the facility after implementing the method as compared to before implementing the method.
Finison discloses a method for testing plurality of target surfaces (surfaces can be tested, described in Paragraph 0040-0041) including plurality of target surfaces located in: a healthcare facility or a facility in which food is processed and the healthcare facility and the facility in which food is processed exhibit removal of various soils that can harbor bacteria, viruses, and other microorganisms, or attract pests after described in Paragraphs 0003 and 0039-0041).
Thus, given the system/device of Tavori and having the teaching of Finison disclosing testing the cleanness of various types of target surfaces for reduction of various contaminants, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tavori by incorporating the teaching of Finison in order to have wherein the plurality of target surfaces are located in: a healthcare facility, and the healthcare facility exhibits a reduced number of healthcare-associated infections after implementing the method as compared to before implementing the method; or a facility in which food is processed, and the facility in which food is processed exhibits a reduced number of foodborne illnesses associated with the facility after implementing the method as compared to before implementing the method, for the obvious motivational reasons of provide a more effective and efficient method for removing soils and providing helpful procedures, as suggested by Finison (Paragraph 0004).

Allowable Subject Matter
Claims 7 and 24 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim/s.
The following is an examiner’s statement of reasons for allowance:

As to claim 7, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 7, comprising limitations: wherein the cleaning operation comprises a first cleaning operation for a first one of the plurality of target surface and a second cleaning operation different than the first cleaning operation for a second one of the plurality of target surfaces, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

As to claim 24, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 24, comprising limitations: wherein determining at least one signal feature for each associated different portion of movement data comprises determining a first signal feature indicative of the cleaning operation being performed on a first of the plurality of target surfaces and a second signal feature different than the first signal feature indicative of the cleaning operation being performed on a second of the plurality of target surfaces, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.


Reid et al. (U.S. Publication No. 2012/0116803 A1) discloses a room monitoring system including a plurality of in-room units that collect information relating to a clean or dirty status of a plurality of patient rooms and/or equipment in the rooms. A monitoring station receives clean or dirty status information from the in-room units and determines which rooms are clean, and ready for a patient, which are dirty and in need of cleaning.

Gauthier et al. (U.S. Patent No. 5,966,753) discloses a method for controlling plumbing fixtures includes an electronic control board having a microprocessor that accepts four inputs and produces four outputs. The control board can form a node on a network that monitors and controls the functions of multiple boards throughout a facility.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SISAY YACOB/			          September 21, 2021			           Primary Examiner, Art Unit 2685